NARICK, Senior Judge.
Autohaus Lancaster, Inc. (Appellant) has appealed from an order of the Court of Common Pleas of Lancaster County which affirmed a decision of the Manheim Township *32Zoning Hearing Board (Board) directing Appellant to remove a Volkswagen vehicle from the roof of its property.
The township’s code compliance officer had determined that Appellant was in violation of the township’s zoning ordinance governing signs. Appellant appealed to the Board, which affirmed the compliance officer’s decision. On appeal to common pleas court, Appellant raised seven issues. That court, without taking additional evidence, thoroughly addressed each issue and ultimately affirmed the Board.
The issues on appeal to this Court are identical to those raised before the trial court. Judge Michael A. Georgelis, in a comprehensive and well-reasoned opinion, ably disposed of all seven issues. We agree with his analysis and, accordingly, affirm on the basis of his opinion reported at In Re: Appeal of Autohaus Lancaster, Inc., — Pa.D. & C.3d - (1989) (No. 1768 of 1988, filed February 13, 1989).
ORDER
AND NOW, this 6th day of December, 1989, the order of the Court of Common Pleas of Lancaster County in the above-captioned matter is affirmed on the opinion of Judge Michael A. Georgelis.